     Case 2:11-cv-01124-JAM-KJN Document 120 Filed 06/09/21 Page 1 of 3


 1    ROB BONTA
      Attorney General of California
 2    SARA J. DRAKE
      Senior Assistant Attorney General
 3    COLIN A. WOOD
      Deputy Attorney General
 4    JENNIFER HENDERSON
      Deputy Attorney General
 5    State Bar Number 206231
       1300 I Street, Suite 125
 6     P.O. Box 944255
       Sacramento, CA 94244-2550
 7     Telephone: (916) 210-7784
       Fax: (916) 327-2319
 8     E-mail: Jennifer.Henderson@doj.ca.gov
      Attorneys for Defendants David Lanier, Patrick
 9    Henning, Jr., Pam Harris, Jack Budmark, Talbott
      Smith, Kathy Dunne, Sarah Reece and California
10    Employment Development Department
11
                            IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                           CIVIL DIVISION
14

15

16    BLUE LAKE RANCHERIA, a federally-                    Case No. 2:11-CV-01124-JAM-KJN
      recognized Indian Tribe; et al.,
17                                                    STIPULATION REGARDING
                                          Plaintiffs, DISPOSITION OF FUNDS ON DEPOSIT;
18                                                    NON-OBJECTION BY INTERVENOR
                    v.                                UNITED STATES OF AMERICA;
19                                                    ORDER
20    JULIE A. SU, in her official capacity as             Judge:        Hon. John A. Mendez
      Secretary of the California Labor and                Action Filed: April 26, 2011
21    Workforce Development Agency, et al.,
22                                      Defendants.
23
      UNITED STATES OF AMERICA,
24
                                         Intervenor.
25

26        Plaintiffs Blue Lake Rancheria, a federally recognized Indian tribe, Blue Lake Rancheria

27   Economic Development Corporation, and Mainstay Business Solutions (collectively, Plaintiffs)

28
                                                       1
            STIPULATION REGARDING DISPOSITION OF FUNDS (2:11-CV-01124-JAM-KJN)
     Case 2:11-cv-01124-JAM-KJN Document 120 Filed 06/09/21 Page 2 of 3


 1   and Defendants Julie A. Su,1 as successor to David Lanier, sued in his official capacity as
 2   Secretary of the Labor and Workforce Development Agency, Rita Saenz, as successor to Patrick
 3   W. Henning, Jr., sued in his official capacity as Director of the Employment Development
 4   Department, Pam Harris, Jack Budmark, Talbott Smith, Kathy Dunne, and Sarah Recce
 5   (collectively, Defendants or EDD) hereby stipulate and request as follows:
 6         1.    On August 11, 2011, this Court ordered Defendants to deposit monies with the Court
 7   to satisfy a bond requirement. (ECF No. 40.) These monies were collected from Plaintiff
 8   Mainstay Business Solutions by EDD in the service of levies that were the basis of the dispute
 9   between Plaintiffs and Defendants. On August 25, 2011, Defendants deposited the money as
10   ordered, in the amount of $537,284.67. It remains on deposit with the Court.
11         2.    On August 24, 2012, the United States of America filed a Motion to Intervene as
12   Defendant-Claimant. (ECF No. 55.) In its Motion to Intervene, the United States “concede[d]
13   that the state’s tax lien on the Funds is superior to the federal tax lien, provided that the state’s
14   pre-suit levies were valid. See proposed United States' Answer and Claim filed herewith. Thus,
15   if the plaintiffs prevail on their cause of action against the defendants, the Funds should go to the
16   United States. Otherwise, the Funds should go back to EDD.” The Court granted the United
17   States’s motion on October 1, 2012 (ECF No. 61), and the United States filed an answer in this
18   matter on October 2, 2012 (ECF No. 62).
19         3.    Plaintiffs and Defendants reached a settlement of this matter that was fully executed
20   on April 15, 2021.
21         4.    Pursuant to the terms of that settlement, Plaintiffs and Defendants jointly stipulate
22   and request that the Court release back to EDD all monies placed on deposit with the Court by
23   EDD pursuant to the Court’s August 25, 2011 Order with accrued interest, if any.
24

25

26

27           1
               Pursuant to Federal Rule of Civil Procedure 25(d), Secretary Julie A. Su is substituted
     as a party in place of former Secretary David Lanier, and Director Rita Saenz is substituted as a
28   party in place of former director Patrick Hemming, Jr.
                                                      2
             STIPULATION REGARDING DISPOSITION OF FUNDS (2:11-CV-01124-JAM-KJN)
     Case 2:11-cv-01124-JAM-KJN Document 120 Filed 06/09/21 Page 3 of 3


 1        Defendant-Intervenor United States of America does not object to the monies on deposit
 2   with the Court being returned to EDD.
 3   Dated: June 5, 2021                       BOUTIN JONES INC.
 4                                                       /s/ Michael E. Chase (as authorized
                                                                on 6/5/21)
 5                                             By:
                                                         MICHAEL E. CHASE
 6                                                       Attorneys for Plaintiffs
 7
     Dated: June 7, 2021                       ROB BONTA
 8                                             Attorney General of California
 9                                             SARA J. DRAKE
                                               Senior Assistant Attorney General
10                                             WILLIAM P. TORNGREN
                                               Supervising Deputy Attorney General
11                                             COLIN WOOD
                                               Deputy Attorney General
12

13
                                               By:       /s/ Jennifer T. Henderson     __
14                                                       JENNIFER T. HENDERSON
                                                         Attorneys for Defendants
15

16
     Dated: June 4, 2021                       U.S. Department of Justice
17
                                                         /s/ Y. Jeannette Tran (as authorized
18                                                               on 6/4/21)
                                               By:
19                                                       Y. JEANNETTE TRAN
                                                         Attorneys for Defendant-Intervenor
20                                                       United States of America
21

22
          PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED. THE CLERK
23   IS DIRECTED TO RETURN THE FUNDS ON DEPOSIT AND ACCRUED INTEREST, IF
     ANY, TO THE CALIFORNIA EMPLOYMENT DEVELOPMENT DEPARTMENT.
24

25
     Dated: June 8, 2021                          /s/ John A. Mendez
26                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
27

28
                                                     3
            STIPULATION REGARDING DISPOSITION OF FUNDS (2:11-CV-01124-JAM-KJN)
